Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, and 21-27 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Bhatia (2015/0334469) to disclose the newly amended feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-16, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (2018/0032997) in view of Bhatia (2015/0334469).

As for claim 1, Gordon discloses a system for distributing content to a user, the system comprising: 
a processor; and a memory coupled to the processor, wherein the memory stores executable instructions for causing the processor to provide first content to a display (display movie on big screen at movie theater; [0478]), 
detect the presence of a smart control device (detect user’s personal device – mobile phone; [0478], [0481], [0486], [0487]), 
in response to the presence of the smart control device, provide second content to the smart control device to be displayed on the smart control device (in response to detecting that user is present at movie theater, ad and/or content associated with the movie theater is displayed on the user’s personal device; [0478]), and 
receive input from the smart control device ([0478]).
However, Gordon fails to disclose:
Present first content to a display device;
The input including information about a user associated with the smart control device and instructions for interacting with the first content; and control the display of the first content on the display device in response to the input from the smart control device;
In an analogous art, Bhatia discloses:
Present first content to a display device (Fig. 1B; [0037]);
The input including information about a user associated with the smart control device and instructions for interacting with the first content (“submit a selection of TV channel via the personal mobile device”; [0028], [0040], [0066]); and 
control the display of the first content on the display device in response to the input from the smart control device ([0028], [0040], [0066]);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s invention to include the abovementioned limitation, as taught by Bhatia, for the advantage of enabling the user to control and select content presented, thereby personalizing a user’s viewing experience.

As for claim 2, Gordon discloses wherein the presence of the smart control device is detected using wireless connectivity ([0481]).

As for claim 3, Gordon discloses wherein the presence of the smart control device is detected using a geo-fencing system ([0481], [1758], [0487]).

As for claim 4, Bhatia discloses wherein the second content provided to the smart control device mirrors the first content provided to the display device (Related content is displayed on user mobile device [0034]).

As for claim 5, Bhatia discloses wherein the input from the smart control device is used to personalize a viewing experience for the user associated with the smart control device ([0028], [0040], [0066]).

As for claim 6, Bhatia discloses wherein the information about the user associated with the smart control device is information associated with a user profile ([0060], [0183]).

As for claim 8, Bhatia discloses wherein personalizing the viewing experience comprises customizing the second content provided to the smart control device ([0225], [0276]).

As for claim 9, Bhatia discloses wherein the second content comprises media content ([0225], [0276]).

As for claim 10, Gordon discloses wherein the second content comprises ad stamps ([0730], [0736]).

As for claim 11, Gordon discloses wherein the second content is associated with e-commerce ([0155], [0209], [0328]).

As for claim 12, Gordon discloses a method for distributing advertising content to a user, comprising the steps of: 
detecting the presence of a mobile device in an arena (cinema, stadium, club, restaurant, theater; [0175], [0203], [0238]); (detect user’s personal device; [0478], [0481], [0486], [0487]); 
receiving a first input from the mobile device in response to the displayed notification ([0478]). 
However, Gordon fails to disclose:
displaying on the mobile device a notification regarding at least one product depicted in video content being presented;
displaying a mall interface on the mobile device in response to the first input from the mobile device,
the mall interface including at least one storefont, each storefront associated with one of the at least one products depicted in the video content; and
receiving a second input from the mobile device, wherein the second input incudes an instruction to purchase one of the at least one products included in one of the at least one storefronts in the mall interface.
In an analogous art, Bhatia discloses:
displaying on the mobile device a notification regarding at least one product depicted in video content being presented (Fig. 8F-8G; [0253], [0255]);
displaying a mall interface on the mobile device in response to the first input from the mobile device (850b & 850c - fig. 8g; 855a – fig. 8g; [0253], [0255]),
the mall interface including at least one storefont, each storefront associated with one of the at least one products depicted in the video content ([0253], [0255]); and
receiving a second input from the mobile device, wherein the second input incudes an instruction to purchase one of the at least one products included in one of the at least one storefronts in the mall interface ([0253], [0115], [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon’s invention to include the abovementioned limitation, as taught by Bhatia, for the advantage of providing the convenience of shopping from the user’s personal device.

	As for claim 13, Gordon discloses wherein the presence of the smart control device is detected using a geo-fencing system ([0481], [1758], [0487]).

As for claim 14, Gordon discloses wherein the arena is a home ([1257]).

As for claim 15, Gordon discloses wherein the arena is a sports arena (stadium [0175], [0238], [0356]).

As for claim 16, Gordon discloses the mobile device comprises a pre-installed mobile application associated with a content distribution system ([0167], [0192]).

As for claim 21, Bhatia discloses wherein the smart control device is a smart phone ([0028]).  

As for claim 22, Bhatia discloses where in the second content is different from the first content and the second content incudes information about products depicted in the first content (850b & 850c - fig. 8g; 855a – fig. 8g; [0253], [0255]).  

As for claim 23, Bhatia discloses wherein the instructions for interacting with the first content include instructions for controlling media content in the first content ([0028], [0040], [0066]).  

As for claim 24, Bhatia discloses wherein the instructions for interacting with the first content include instructions for responding to advertisements included in the first content (850b & 850c - fig. 8g; 855a – fig. 8g; [0253], [0255]).  

As for claim 25, Bhatia discloses further comprising recording in a user profile the notification regarding the at least one product featured in the notification displayed on the mobile device ([0129]-[0131]).  

As for claim 26, Bhatia discloses wherein the notification regarding at least one product is dependent on information in a profile associated with the user of the mobile device ([0225]).  

As for claim 27, Bhatia discloss wherein the notification regarding at least one product pertains to a product that the profile associated with the user of the mobile device indicates has not been previously purchased by the user of the mobile device ([0132], [0225]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Bhatia in view of Du (2015/0189384).

As for claim 7, Gordon and Bhatia fail to disclose wherein personalizing the viewing experience comprises customizing the first content provided to the display device.
In an analogous art, Du discloses wherein personalizing the viewing experience comprises customizing the first content provided to the display device ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon and Bhatia’s invention to include the abovementioned limitation, as taught by Du, for the advantage of presenting a personalized experience to the user, thereby keeping the user engaged.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421